 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMid-America Machinery Company and Metal andMachinery Workers Industrial Union No. 440,affiliated with Industrial Workers of the World.Case 14-CA-11867September 28, 1981SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 28, 1979, the National Labor Rela-tions Board issued its Decision and Order' in theabove-entitled proceeding, finding that Respondenthad discriminatorily failed and refused to reinstateRobert Swaggerty to employment following re-ceipt by it of an unconditional offer by Swaggertyto return to work in violation of Section 8(a)(1)and (3) of the Act. The Board's Order directed,among other things, that Respondent offer rein-statement to Robert Swaggerty and make himwhole for losses as a result of this discrimination.On October 30, 1980, the United States Court ofAppeals for the Seventh Circuit enforced theBoard's Order. Thereafter, on December 19, 1980,the Regional Director for Region 14 issued a back-pay specification and notice of hearing. A hearingwas held on February 2, 1981, before Administra-tive Law Judge Lawrence W. Cullen to determinethe amount of backpay due.On June 8, 1981, the Administrative Law Judgeissued the attached Supplemental Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings, findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' 246 NLRB 1176.2 We note that in sec. (b) of his Supplemental Decision the Adminis-trative Law Judge incorrectly stated that Respondent argued that theproper date on which it made a full and unconditional offer of reinstate-ment to Robert Swaggerty should have been November 6, 1978. This is atypographical error for November 6, 1980. The actual backpay periodhere extends from September 8, 1978, to November 14, 1980.' In accordance with his dissent in Olympic Medical Corporation 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.258 NLRB No. 44lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Mid-AmericaMachinery Company, Virden, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge:This supplemental proceeding was heard before me onFebruary 2, 1981, in St. Louis, Misouri, to determine theamount of backpay due discriminatee Robert Swaggertyunder a Decision and Order issued by the NationalLabor Relations Board and enforced by the Court ofAppeals for the Seventh Circuit, wherein Respondentwas found to have unlawfully refused to reinstate Swag-gerty pursuant to his unconditional offer to return towork following an unfair labor practice strike engaged inby Swaggerty and other employees against Respondent.'The issues in the proceeding are joined by the backpayspecification of the General Counsel issued on December19, 1980, and the answer and supplemental answer of Re-spondent as amended at the hearing.Upon the record made before me and my observationof the demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS AND CONCLUSIONSIn Administrative Law Judge Richard L. Denison'sAugust 15, 1979, Decision, adopted by the Board, Re-spondent was found to have violated Section 8(a)(l) and(3) of the National Labor Relations Act, as amended, by"failing and refusing to reinstate unfair labor practicestriker Robert Swaggerty pursuant to his September 8unconditional offer to return to work ...." Respondentwas ordered to:Offer Robert Swaggerty immediate and full rein-statement to his former or substantially equivalentposition, without prejudice to his seniority or otherrights and privileges, dismissing, if necessary, anyperson hired on or after June 12, 1978, and makehim whole in the manner set forth in the section ofthis Decision entitled "The Remedy."There are three basic issues set out by Respondent inits answer and argued in its brief. Each will be treatedseparately. 2246 NLRB 1176 (1979), enfd. 639 F.2d 786 (1980).2 In its answer Respondent admitted the propriety of the formula forthe calculation of the gross backpay amounts. In appendix A of the back-pay specification the General Counsel listed the quarterly interim earn-ings of discriminatee Swaggerty during the backpay period set out there-in. Respondent offered no evidence of any additional quarterly interimearnings by Swaggerty. Appendix B is a calculation of the average hoursworked by employees performing similar work during the backpayperiod by quarter. Respondent does not dispute these figures which werederived from its records, but disputes the commencement and endingContinued316 MID-AMERICA MACHINERY COMPANY1. The appropriate commencement date of thebackpay period and the date on which backpay wastolleda. The commencement dateThe Administrative Law Judge found that on Septem-ber 8, 1978, Swaggerty left a signed note with the secre-tary of Respondent's manager, Jabusch, at Respondent'soffice and offered to return to work "without conditionsor stipulations." He also found that Jabusch read thedocument when he returned to the office that evening,but did not respond to Swaggerty over the weekend, andSwaggerty then reappeared the following Monday, Sep-tember 11, 1978, inquired whether he could have his jobback, and was told by Jabusch that he had no need forlabor, he had hired another laborer, and he had no otheropening. Respondent argues from this finding that theAdministrative Law Judge concluded that the date ofthe discriminatee's unconditional offer of reinstatementwas September 11, 1978, rather than September 8, 1978.However, Respondent makes no mention of the specificConclusion of Law of the Administrative Law Judge(see G.C. Exh. I(a)) wherein he concluded that Swag-gerty made an unconditional offer to return to work onSeptember 8, 1978.I find from the foregoing that the commencement dateof the backpay period was found by the AdministrativeLaw Judge to be September 8, 1978, and this finding wasadopted by the Board and ultimately by the court of ap-peals in its enforcement order. Accordingly, I find thatthe principle of resjudicata applies and this issue may notbe relitigated in a subsequent backpay proceeding. SeeSchorr Stern Food Corp., 248 NLRB 292 (1980). See alsoBrown and Root Inc., 132 NLRB 486, 491 (1961), enfd.311 F.2d 447, 451 (8th Cir. 1963). However, in the eventthat the Board concludes that this issue should be decid-ed in this proceeding, I also find that September 8, 1978,is the date on which the discriminatee made an uncondi-tional offer of reinstatement and is the appropriate datefor the commencement of the backpay period. It is undis-puted that on September 8, 1978, Swaggerty delivered anote to Respondent's secretary in the absence of Re-spondent's manager, Jabusch, and that the note was readby Jabusch later that evening with no further actionhaving been taken by Respondent until Swaggerty onceagain made his offer on September 11, 1978. Under thesecircumstances I find that Swaggerty made an uncondi-tional offer to return to work, which offer was communi-cated to Respondent on September 8, 1978, and that Sep-tember 8, 1978, is the appropriate date for the com-mencement of the backpay period.b. The ending date of the backpay periodThe General Counsel in his backpay specification al-leges that the backpay period "ends November 14, 1980,the date Respondent made a full and unconditional offerof reinstatement to discriminatee Swaggerty." Respond-ent denies this allegation and argues that the proper datepoint of the backpay period. Respondent also disputes the interim ex-penses to be set off against interim income as set out in appendix A. Re-spondent also raises the issue of willful idleness as an affirmative defense.should be November 6, 1978, the date of the letter whichRespondent tendered to Swaggerty in care of RoyHayden, the Compliance Officer for Region 14 of theNational Labor Relations Board. The letter to Swag-gerty was enclosed with another letter to Hayden fromJames P. Baker, attorney for Respondent, wherein Bakerstated:You will recall that Mr. Swaggerty did removehimself from the State of Illinois. Because my clientdoes not now know his current address, we aresending the letter in your care and trust the back-pay period will toll on the date of the letter ratherthan the date it is actually received by Mr. Swag-gerty.3The General Counsel contends that the appropriatedate for the ending of the backpay period is November14, 1980, set out in the backpay specification as the dateon which the discriminatee actually received the offer byRespondent. The General Counsel argues that Respond-ent did not exercise due diligence as it did not mail theletter to the last known address of the discriminatee nor,in the alternative, seek a recent address from the GeneralCounsel and mail the offer of reinstatement directly toSwaggerty. The General Counsel also argues that theBoard is not Respondent's agent for purposes of the offerof reinstatement.Under ordinary circumstances, a letter of reinstatementmailed to the last know address of the employee consti-tutes a bona fide offer and tolls the employer's backpayobligation. See Marlene Industries Corporation, 234NLRB 285 (1978). However, this rule is by no meanswithout exceptions and it has been held that the mailingof the letter of reinstatement to the last known addressmay not operate to toll backpay when the employer hadother means available to notify the employee. See JayCompany. Inc., 103 NLRB 1645 (1953), enfd. 227 F.2d416 (9th Cir. 1954). In the instant case, Respondent choseto send the offer of reinstatement to Compliance OfficerHayden and thus relied on the General Counsel to relaythe offer to Swaggerty. This procedure inevitably de-layed the receipt of the letter by Swaggerty. The exactdate on which Hayden forwarded the letter to Swag-gerty is also uncertain although it is admitted in thebackpay specification that Swaggerty received the letteron November 14, 1980. Under these circumstances I findthat Respondent should bear the consequences of its con-duct in the original commission of the violation of theAct rather than Swaggerty and that any ambiguityshould be resolved against Respondent. See J. H. Rutter-Rex Manufacturing Company, Inc., 158 NLRB 1414(1966); McCann Steel Company, Inc., 212 NLRB 394(1974); and Marlene Industries Corporation, supra. Ac-cordingly, I find that November 14, 1980, is the appro-priate date for the ending of the backpay period.3 The two letters were attached and identified and received in evi-dence as G.C. Exh. 5.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The offset of travel expenses against interimearningsDuring a portion of the backpay period the discrimina-tee was employed by Simplex Incorporated (Simplex) inSpringfield, Illinois, and commuted from his parent'shome in Girard, Illinois, a 60-mile roundtrip for theentire period of employment at Simplex, except the ini-tial 3 weeks when he lived in Springfield. As an employ-ee of Respondent, Swaggerty had lived in Girard, Illi-nois, and was required to make a roundtrip of only 8miles to report to work with Respondent. The additionalcost of the roundtrip to Springfield from Girard, Illinois,is listed in Appendix A [omitted from publication] as asetoff against interim income earned by him at Simplex.Respondent contends that this setoff is improper asSwaggerty lived in Springfield at the time he originallyobtained his position at Simplex, but subsequently movedback to Girard shortly thereafter as a result of personalreasons, and that the roundtrip commute from Girard toSpringfield, Illinois, was thus the result of his personaldecision rather than attributable to Respondent. Re-spondent also introduced into evidence a copy of a bank-ruptcy petition filed by Swaggerty and appears to arguethat Swaggerty actually resided at the Springfield ad-dress for a longer period as a result of Swaggerty's list-ing in the bankruptcy petition a lease obligation at theSpringfield address as a possible liability. Swaggerty tes-tified that the lease obligation, if any, was his wife's. Icredit Swaggerty's testimony in this regard and find thatthe listing of the lease obligation in the bankruptcy peti-tion does not support Respondent's position.I credit Swaggerty's testimony that he lived in Girard,Illinois, for the entire period of his employment at Sim-plex except for the first 3 weeks of his employment atSimplex and that he incurred additional travel expensesas a result of the 60-mile roundtrip. Although the cir-cumstances of Swaggerty's move back to Girard, Illinois,were admitted by Swaggerty to have been personal, it isalso clear that Swaggerty would not have incurred theseadditional travel expenses if he had been traveling fromGirard to his job with Respondent in Virden, Illinois,rather than to Simplex in Springfield, Illinois. Thus, theadditional travel expenses are a direct result of Respond-ent's unlawful action in refusing to reinstate Swaggerty.It should also be noted that Respondent derived thebenefit of a decrease in its backpay liability during theperiod of Swaggerty's employment at Simplex. Travelexpenses required for interim employment which exceedtravel expenses to and from the respondent employer'splace of business are proper items to be set off from in-terim earnings. See The Richard W. Kaase Company, 162NLRB 1320, 1326 (1967). See also Gary Aircraft Corpora-tion, 210 NLRB 555, 558 (1974). Accordingly, I find thatthe additional travel expenses as set out in the backpayspecification were properly set off against the interimearnings of Swaggerty at Simplex.3. The issue of willful idlenessRespondent asserts as an affirmative defense thatSwaggerty did not make reasonably diligent efforts tosearch for and retain alternative employment during thebackpay period. At the outset, although the GeneralCounsel has the burden to establish the gross backpay,the interim expenses to be set off against the gross back-pay, and the net backpay amount, Respondent bears theburden of establishing its affirmative defense of willfulidleness. See Sioux Falls Stock Yards Company, 236NLRB 543 (1978).As previously found, the backpay period extends fromSeptember 8, 1978, to November 14, 1980, a period ofslightly in excess of 26 months. Swaggerty was unem-ployed from September 8, 1978, until April 2, 1979,when he commenced employment with Simplex. Duringa portion of this period of unemployment Swaggerty at-tended the 1978 winter semester of the Wabash ValleyCollege in Virden, Illinois, in a program to prepare foremployment in the coal mining industry. This quarter ofstudy commenced on December 1, 1978, and concludedin the latter part of February 1979. Swaggerty's scheduleconsisted of a 34-class-hour-per-week program withmorning sessions from 8 until 11 a.m. and evening ses-sions from 6 until 9:30 p.m. Swaggerty submitted quar-terly reports to Region 14 in response to a backpay ques-tionnaire. On the report for the period from September 8to December 31, 1978, he wrote:Unemployment for this period. UnemploymentJob Service Six street Springfield Ill, (Each Week)Peabody coal (company), Pawnee, Ill freemancoal (company) Virden III freeman coal (company)farmerville, Ill once each month at the above wastold to keep checking backAlso checked on other place that I can't recallthey are on my unemployment card that I sent in ifyou need them in Springfield, I111, was ready to goto work at any timeOn the report for the period from January I to March31, 1979, he wrote: "Unemployment for the period-Same as first page [this was a reference to the earlierreport.]."Swaggerty testified that during the period of instruc-tion at Wabash Valley College he sought work andwould have accepted employment if he had obtained aposition. During the period of unemployment betweenSeptember 8, 1979, and April 1, 1980, he applied for ajob at "Juicy Rich" but did not take the job because itpaid "two dollars and something" less than the $4.75 perhour he had earned while employed by Respondent.During this period of unemployment he consulted news-paper advertisements and applied for the position at Sim-plex which he learned of through same. He missed aclass in February because of his interview with Simplex.He also testified that he asked to be excused from a classto go to Carbondale, Illinois, to apply at a mine.Respondent produced testimony and documentary evi-dence at the hearing which showed that Swaggerty hadfiled an application for employment with Freeman CoalCompany on August 2, 1978, that there was no record ofhis having updated his application since that time, andthat no application had been taken at that company'sFarmerville mine since 1971 and at its Virden mine since1979. It also produced testimony and evidence that318 MID-AMERICA MACHINERY COMPANYSwaggerty had filed an application with the PeabodyCoal Company on April 25, 1978, but that there was norecord of his having since updated his application. Swag-gerty did not testify concerning his application at Pea-body Coal Company. Swaggerty testified that he didapply for work at Freeman Coal in Virden, Illinois, anddid apply for construction work on the new mine Free-man Coal was building. He testified he went to FreemanCoal a number of times (approximately once a month)but that his application was never pulled. Respondent'scounsel also inquired of Swaggerty concerning whetherhe had applied with a number of employers near the vi-cinity of his home in Girard, Illinois, but Respondent in-troduced no evidence whether these employers werehiring new employees during this period. I credit Swag-gerty's testimony as set out above and as supported bythe quarterly reports filed by him that he actively soughtwork during his period of unemployment between Sep-tember 8, 1978, and April 2, 1979, when he commencedemployment with Simplex. Although Swaggerty did notrebut Respondent's evidence concerning his alleged fail-ure to update his application at Peabody Coal Company,I do not find that this compels an adverse inferenceagainst his position with respect to the remainder of histestimony concerning his other efforts to secure employ-ment. I find that Swaggerty did not remove himself fromthe job market by reason of his attendance at the WabashValley College and credit his testimony that he soughtwork during this period and would have taken a positionif he had obtained one. I find that the position he refusedat Juicy Rich was not substantially equivalent to the po-sition he held while employed at Respondent. See F. M.Broadcasting Corporation d/b/a WHLI Radio, 233 NLRB326 (1977), wherein it was held that the discriminateehad not incurred a willful loss of earnings by his failureto take interim employment beyond the vicinity of theapplicable labor market and at a lesser wage than he hadearned while employed by the respondent employer.Swaggerty was employed by Simplex from April 2until November 7, 1979, when he was terminated. Re-spondent contends that Swaggerty's termination by Sim-plex should disqualify him from receipt of backpay fromNovember 7, 1979, the date of his termination, until Jan-uary 21, 1980, when he obtained other employment.However, the discharge of a discriminatee for cause byan interim employer who has found his job performanceto be unsatisfactory does not constitute a willful loss ofearnings on the part of the discriminatee in the absenceof an offense involving moral turpitude. See George A.Angle d/b/a Kansas Refined Helium Company, 252NLRB 1156 (1980), and Barberton Plastics Products, Inc.,146 NLRB 393 (1964). In Swaggerty's case Respondentundertook to show that the discriminatee was dischargedfor cause by Simplex as a result of absenteeism, poorwork performance, bad attitude, and an incident on thelast day of his employment, November 7, 1979, allegedlyinvolving drunkenness and disorderly conduct by Swag-gerty on the premises of Simplex. This does raise anissue as to whether he was discharged for drunkenness soas to constitute a willful loss of employment. However,the proof offered by Respondent to this end consistedsolely of business records (warning notices and a termi-nation record which listed in typewriting "absenteeism,poor quality of work and bad attitude" and in handwrit-ing "Drunk and Disorderly" as the reasons for his dis-charge). Alfred Steiner, the operations manager of Sim-plex who terminated Swaggerty, did not testify and therewas no testimony as to whether the conclusionary state-ments listed on the warning notices and the terminationform concerning Swaggerty's job performance weretrue. The only witness produced by Respondent fromSimplex was Wanda Prosser, the personnel manager whoidentified the records, but who had no personal knowl-edge of Swaggerty's job performance prior to the date ofhis termination although she testified that, on the date ofhis termination, she observed from across the street thatSwaggerty was drunk and disorderly. Swaggerty deniedthat he had been drinking that day. Under these circum-stances I find that Respondent has not sustained itsburden of proof and has not proven that Swaggertyfailed to exercise due diligence in maintaining his posi-tion with Simplex.With respect to the period of unemployment from No-vember 7, 1979, to January 21, 1980, Swaggerty testifiedthat he moved to Kansas in November 1979 in search forwork and went to work for Restoration System Incorpo-rated in early 1980 in Wichita, Kansas. Respondent pro-duced no evidence concerning this period with the ex-ception of the quarterly report filed by Swaggerty withthe National Labor Relations Board (Resp. Exh. 20). Onthis report Swaggerty wrote that he had looked for a job"in the paper" and at the employment office in Spring-field, Illinois. I credit Swaggerty's testimony and I findthat Swaggerty exercised reasonable diligence in seekingalternative employment during this period of unemploy-ment.I find, based on the above, that Respondent did notsustain its burden of proof and has not proven thatSwaggerty failed to exercise reasonable diligence in seek-ing and maintaining alternative work throughout his pe-riods of unemployment during the backpay period.Rather, I credit Swaggerty's testimony that he sought al-ternative work and filed applications as set out aboveand I find that he was under no obligation to accept theposition at Juicy Rich as it was not a substantially equiv-alent position to that which he held while employed atRespondent. I conclude that he was reasonably diligentin his efforts to secure employment. The law does not re-quire that Swaggerty's search be an exhaustive one. SeeSioux Falls Stock Yard Company, supra. Moreover. Swag-gerty's substantial periods of employment during thebackpay period attest to his efforts to seek alternativework. I also find that Respondent failed to prove thatSwaggerty's discharge by Simplex constituted a willfulfailure to maintain alternative employment on the part ofSwaggerty.4Based upon the foregoing and the entire record in thisproceeding, I find that the General Counsel has sustainedhis burden, and has established the gross backpay, the in-4n iee f mr frndindings abo c. I do not find it necessar\ Io make adetcrminlllatioll concerning the CGeneral Counsel's altcrnati'e argumentthat S aggcrt's emplo ment t Simplex ,k.s not shstaniall) equi'alentlto his mplo menl u ith Rcspondenlcl319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterim expenses to be set off against the gross backpay,and the net backpay amount. I find that Respondent's netbackpay liability to the discriminatee, Robert J. Swag-gerty, totals $9,930.62 as computed in the backpay speci-fication.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I make the following recom-mended:ORDER5The Respondent, Mid-America Machinery Company,Virden, Illinois, its officers, agents, successors, and as-signs, shall pay Robert J. Swaggerty as net backpay theamount of $9,930.62. Interest is to be added as estab-lished in Florida Steel Corporation, 231 NLRB 651(1977).5 There shall be deducted from the amount dueany tax withholding required by law.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I See, generally, Isis Plumbing d Hearing Co., 138 NLRB 716 (1962).320